NOT FOR PUBLICATION                             FILED
                     UNITED STATES COURT OF APPEALS                          JAN 26 2021
                                                                        MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                         No.    19-30285

                 Plaintiff-Appellee,              D.C. No. 9:16-cr-00040-DWM-1

 v.
                                                  MEMORANDUM*
ROAM SAVAGE CHANDLER,

                 Defendant-Appellant.

                    Appeal from the United States District Court
                            for the District of Montana
                    Donald W. Molloy, District Judge, Presiding

                            Submitted January 20, 2021**

Before:      McKEOWN, CALLAHAN, and BRESS, Circuit Judges.

      Roam Savage Chandler appeals from the district court’s judgment and

challenges his guilty-plea convictions and aggregate 120-month sentence for sex

trafficking of a minor and use of an interstate facility in aid of racketeering, in

violation of 18 U.S.C. §§ 1591(a)(1), (b)(2), and 1952(a)(3), respectively.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Pursuant to Anders v. California, 386 U.S. 738 (1967), Chandler’s counsel has

filed a brief stating that there are no grounds for relief, along with a motion to

withdraw as counsel of record. We have provided Chandler the opportunity to file

a pro se supplemental brief. No pro se supplemental brief or answering brief has

been filed.

      Chandler waived his right to appeal his conviction and sentence. Our

independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80

(1988), discloses no arguable issue as to the validity of the waiver. See United

States v. Watson, 582 F.3d 974, 986-88 (9th Cir. 2009). We accordingly dismiss

the appeal. See id. at 988.

      Counsel’s motion to withdraw is GRANTED.

      DISMISSED.




                                           2                                    19-30285